UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission file number 1-10638 CAMBREX CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 22-2476135 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) ONE MEADOWLANDS PLAZA, EAST RUTHERFORD, NEW JERSEY 07073 (Address of principal executive offices) (201) 804-3000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x.No o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filer TNon-accelerated filer o (Do not check if a smaller reporting company)Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o. No T. As of July 31, 2012, there were29,629,579 shares outstanding of the registrant’s Common Stock, $.10 par value. CAMBREX CORPORATION AND SUBSIDIARIES Table of Contents Page No. Part I Financial Information Item 1. Financial Statements. Consolidated Balance Sheets 3 Consolidated Income Statements 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 - 19 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations. 20- 27 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 28 Item 4. Controls and Procedures. 28 Part II Other Information Item 1. Legal Proceedings. 29 Item 1A. Risk Factors. 29 Item 6. Exhibits. 29 Signatures 30 Table of Contents Forward-Looking Statements This document contains and incorporates by reference forward-looking statements including statements regarding expected performance, especially expectations with respect to sales, research and development expenditures, earnings per share, capital expenditures, acquisitions, divestitures, collaborations or other expansion opportunities.These statements may be identified by the fact that they use words such as “may,” “will,” “could,” “should,” “would,”“expect,” “anticipate,” “intend,” “estimate,” “believe” or similar expressions.Any forward-looking statements contained herein are based on current plans and expectations and involve risks and uncertainties that could cause actual outcomes and results to differ materially from current expectations.The factors described in Item 1A of Part I contained in the Company’s Annual Report on Form 10-K for the period ended December 31, 2011, captioned “Risk Factors,” or otherwise described in the Company’s filings with the Securities and Exchange Commission, as well as any cautionary language in the Company’s Annual Report on Form 10-K for the period ended December 31, 2011, provide examples of such risks and uncertainties that may cause the Company’s actual results to differ materially from the expectations the Company describes in its forward-looking statements, including, but not limited to, pharmaceutical outsourcing trends, competitive pricing or product developments, government legislation and regulations (particularly environmental issues), tax rate, interest rate, technology, manufacturing and legal issues, including the outcome of outstanding litigation disclosed in the Company’s public filings, changes in foreign exchange rates, uncollectible receivables, loss on disposition of assets, cancellation or delays in renewal of contracts, lack of suitable raw materials or packaging materials, and the Company’s ability to receive regulatory approvals for its products. The forward-looking statements are based on the beliefs and assumptions of Company management and the information available to Company management at the time these disclosures were prepared.The Company cautions investors not to place significant reliance on expectations regarding future results, levels of activity, performance, achievements or other forward-looking statements.The information contained in this Quarterly Report on Form 10-Q is provided by the Company as of the date hereof, and, unless required by law, the Company does not undertake and specifically disclaims any obligation to update these forward-looking statements contained in this Quarterly Report on Form 10-Q as a result of new information, future events or otherwise. 2 Table of Contents Part I - FINANCIAL INFORMATION Item 1. Financial Statements CAMBREX CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets (in thousands, except share data) June 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Trade receivables, net Inventories, net Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Goodwill Intangible assets, net Investments in and advances to partially-owned affiliates Other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Total current liabilities Long-term debt Deferred income tax Accrued pension benefits Other non-current liabilities Total liabilities Stockholders' equity: Common stock, $.10 par value; authorized 100,000,000, issued 31,463,088 and 31,441,138 shares at respective dates Additional paid-in capital Retained earnings Treasury stock, at cost, 1,836,809 and 1,866,258 shares at respective dates ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited consolidated financial statements. 3 Table of Contents CAMBREX CORPORATION AND SUBSIDIARIES Consolidated Income Statements (unaudited – in thousands, except per share data) Three months ended June 30, Six months ended June 30, Gross sales $ Commissions, allowances and rebates Net sales Other Net revenues Cost of goods sold Gross profit Operating expenses: Selling, general and administrative expenses Research and development expenses Total operating expenses Operating profit Other expenses/(income): Interest expense, net Other expenses/(income), net 16 ) 24 ) Equity in losses of partially-owned affiliates Income before income taxes Provision for income taxes Income from continuing operations Loss from discontinued operations, net of tax - - - ) Net income $ Basic earnings/(loss) per share of common stock: Income from continuing operations $ Loss from discontinued operations, net of tax $
